Banke, Judge.
This suit was brought by the appellant for breach of a contract for the sale of an automobile. The trial court heard the case sitting without a jury and rendered a verdict for the appellee. This appeal followed.
1. "Where in a contract for the sale of an automobile the time of delivery is not fixed otherwise than by a stipulation that the automobile will be delivered 'as early as possible,’ parol evidence is admissible to explain the meaning of the term 'as early as possible,’ as it was understood by the contracting parties at the time of making the contract, and testimony on this point is not subject to the objection that it tends to vary the terms of the written instrument.” Steinhauer & Wight, Inc. v. Thompson, 16 Ga. App. 470 (85 SE 677) (1915). See Marsh v. Baird, 203 Ga. 819 (3) (48 SE2d 529) (1948).
2. The trial judge found from the evidence that the appellant had not supplied the appellee with the vehicle specified in the contract within the time agreed upon. There was evidence to support this finding; and, accordingly, it will not be disturbed on appeal. See McElroy v. Williams Bros. Motors, Inc., 104 Ga. App. 435 (1) (121 SE2d 917) (1961); Lewis v. Am. Road Ins. Co., 119 Ga. App. 507, 511 (167 SE2d 729) (1969); Dowling v. Jones-Logan Co., 123 Ga. App. 380 (181 SE2d 75) (1971).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.

Cobb, Blandford & Werbin, Bobby L. Cobb, James B. Walton, for appellant.
Webb, Fowler & Tanner, Jones Webb, J. L. Edmondson, for appellee.